[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MARCH 7, 2007
                               No. 06-13686                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 92-00039-CR-UUB

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

DIOGENES PALACIOS,

                                                     Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (March 7, 2007)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     On June 4, 2001, we affirmed appellant’s convictions and sentences for
conspiracy to possess cocaine with intent to distribute and the substantive

possession offense. United States v. Palacios, No. 92-5180 (11th Cir. 2001) (not

published). The following year, appellant moved the district court to vacate his

sentences under 28 U.S.C. § 2255 on the ground that in determining his sentence

range under the Guidelines, the court miscalculated his criminal history points.

The court denied his motion. Appellant twice thereafter challenged the validity of

his sentences in motions addressed to the district court. The court construed these

challenges as second or successive § 2255 motions and denied them.

       In March 2006, appellant, proceeding under 18 U.S.C. § 3582(c)(2), once

again challenged his sentences on the ground that the court miscalculated his

criminal history points. He contended that the court miscalculated his criminal

history points by assessing points for three prior misdemeanor convictions that did

not meet the minimum sentencing requirements under U.S.S.G. § 4A1.1(c)(1), and

asked to be re-sentenced. The court denied his motion, concluding that it lacked

jurisdiction to entertain it.

       Section 3582(c)(2) permits a district court to modify a defendant’s sentence

if the sentence range subsequently has been lowered by the Sentencing

Commission pursuant to 28 U.S.C. § 994(o). 18 U.S.C. § 3582(c)(2). The

problem appellant faces is that the alleged miscalculation of his criminal history



                                          2
points is not premised upon a subsequent, retroactive Guidelines amendment by

the Sentencing Commission. Hence, the district court correctly determined that it

lacked jurisdiction to entertain his § 3582(c) motion. In that there is no other legal

basis for granting appellant the relief he seeks, the district court’s decision is

      AFFIRMED.




                                            3